     Case 2:19-cv-02509-MCE-AC Document 26 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARY J. CRAGO,                                    No. 2:19-cv-02509 MCE AC
12                       Plaintiff,
13           v.                                         ORDER
14    LYNN, CARD, KNACKE,
15                       Defendant.
16

17          Plaintiff is proceeding in this action in pro per and in forma pauperis. The matter was

18   referred to a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On June 10, 2020, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within twenty-one days. ECF No. 21. Neither

22   party has filed objections to the findings and recommendations.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   court finds the findings and recommendations to be supported by the record and by proper

26   analysis.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. The findings and recommendations filed June 10, 2020, are adopted in full; and
                                                       1
     Case 2:19-cv-02509-MCE-AC Document 26 Filed 07/14/20 Page 2 of 2

 1          2. The motion to dismiss at ECF. No 13, is GRANTED; and

 2          3. The second amended complaint (ECF No. 7) is DISMISSED in its entirety, with

 3   prejudice, for failure to state a claim upon which relief can be granted.

 4          IT IS SO ORDERED.

 5   Dated: July 13, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
